Citation Nr: 1640853	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease other than atrial fibrillation, to include secondary to herbicide exposure and secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to an earlier effective date than July 1, 2013, for the grant of separate service connection for diabetic nephropathy.

4.  Entitlement to an earlier effective date than June 13, 2012, for the grant of separate service connection for cataracts with mild retinopathy, right eye.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966 with service in the Republic of Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) from October and December 2010, and September 2014, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2014, the Board remanded the claims of entitlement to an increased rating for PTSD and entitlement to service connection for a heart condition other than atrial fibrillation, for additional development.  The Board also remanded the issues of entitlement to service connection for a right knee disorder, for hypertension, and for heart disease.  Service connection for these claims was granted in October 2014 and March 2015 rating decisions; these issues are thus no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The claims for an increased evaluation for PTSD and service connection for a heart disorder other than atrial fibrillation have since been returned to the Board for appellate consideration.  While these claims were being developed on remand, in a September 2014 rating decision, the RO assigned separate 30 percent and 10 percent ratings for diabetic nephropathy and for cataracts with mild retinopathy, right eye, respectively.  The effective date of the ratings was July 1, 2013.  The Veteran appealed the decision, arguing that the effective date for the grant of service connection for these disabilities should be earlier.  

In a January 2016 rating decision, the RO assigned an effective date of June 13, 2012, for the award of service connection for cataracts with mild retinopathy, right eye.  The Veteran was assigned a noncompensable rating for this condition until the originally assigned 10 percent rating applied in July 1, 2013.  In March 2016, the Veteran perfected his appeal for the earlier effective date claims, and the claims are properly before the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2016 correspondence, the Veteran's representative requested a local hearing with a Decision Review Officer (DRO).  In response to the Board's request for clarification, the Veteran's representative submitted an October 2016 correspondence requesting a local hearing with respect to all the issues on appeal.  

A Veteran is entitled to a hearing at any time on any issue involved in a claim.  38 C.F.R. § 3.103(c) (2015).  The Veteran's request was placed one month before certification of the earlier effective date claims to the Board.  38 C.F.R. § 20.1304 (2015).  The Veteran's representative has requested that all appeals be addressed in the hearing.  In order to ensure full compliance with due process requirements, the AOJ should schedule the requested hearing.  As DRO hearings are scheduled by the AOJ, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps in order to schedule the Veteran for a DRO hearing at the RO in Hartford, Connecticut, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

